Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

Claim Objections
Claim 20 is objected to because of the following informalities:
The phrase “The method of claim 1” in Line 1 should be amended to — The method of claim 11 — because the claim should depend from Claim 11 (not Claim 1).  For purposes of examination, the examiner will assume that Claim 20 was intended to depend upon Claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Prahlad et al, United States Patent Application Publication No. 20100333116.
Claim 1:
	Prahlad discloses:
a first computing device comprising one or more hardware processors and executing a media agent that is communicatively coupled to a multi-node replicated file system stored on data storage devices (see Prahlad Fig. 1, Fig. 2 and [0059]-[0065] → Prahlad discloses this limitation in that the system comprises one or more computers and one or more data/media file system agents coupled to a multi-node replicated file system on cloud storage systems); 
wherein the multi-node replicated file system comprises folders, wherein each folder comprises a metadata index and wherein some of the folders further comprise one or more deduplicated data files (see Prahlad [0208]-[0217] and Fig. 8 → Prahlad discloses this limitation in that the system comprises a plurality of folders, wherein each folder comprises metadata file, metadata index file, container file and container index files, wherein some files contains deduplicated data); and 
wherein a first backup copy comprises a plurality of data segments in one or more of the deduplicated data files in the multi-node replicated file system (see Prahlad [0208]-[0217] → Prahlad discloses this limitation in that the deduplicated data comprises a plurality of data blocks/segments in one or more of the deduplicated data files in the multi-node replicated file system);
wherein the first computing device executing the media agent is configured to: receive a first read request for a first data segment of the first backup copy stored in the multi-node replicated file system (see Prahlad [0253]-[0258] → Prahlad discloses this limitation in that the system receives the request to restore a data object stored in the multi-node replicated file system);
parse metadata indexes corresponding to at least one of the one or more deduplicated data files to identify a first deduplicated data file comprising the first data segment (see Prahlad [0253]-[0258] → Prahlad discloses this limitation in that the system parses the metadata indexes corresponding to one or more deduplicated data files to identify the location of the data object/block to be restored);
based on a first metadata index corresponding to the first deduplicated data file, generate a first list of data segments, which includes the first data segment, that are physically stored consecutively in the multi-node replicated file system (see Prahlad [0341] → Prahlad discloses this limitation in that the system generates a containerized archive file storing consecutive required data objects, which includes the data objects requested by the first user request);
aggregate a plurality of other lists of data segments in the first deduplicated data file into an aggregated read list (see Prahlad [0341][0126]-[0137] → Prahlad discloses this limitation in that the system aggregates a plurality of other data objects in the containerized archive file into a aggregated archive form);
issue a second read request to the multi-node replicated file system for all data segments in the aggregated read list of the first deduplicated data file, including the first data segment (see Prahlad [0341][0126]-[0137] → Prahlad discloses this limitation in that the system issues second request to the multi-node replicated file system for data objects in the aggregated archive file including the first data object);
store all the data segments of the aggregated read list, including the first data segment, to a cache storage area at the media agent (see Prahlad [0341][0126]-[0137] → Prahlad discloses this limitation in that the system stores all data objects of the aggregated list in the system buffer/caches at the storage area at the );
serve the first data segment from the cache storage area in response to the first read request (see Prahlad [0341][0126]-[0137] → Prahlad discloses this limitation in that the system serves the first data object from the system buffer in response to the first user request); and 
in response to third read requests for second data segments of the first backup copy, wherein the second data segments are among the data segments of the aggregated read list, serve the second data segments from the cache storage area instead of issuing further read requests for the second data segments to the multi-node replicated file system after receiving the third read requests (see Prahlad [0341][0126]-[0137] → Prahlad discloses this limitation in that in response to additional similar requests received by the cloud storage system for the second data object, wherein the second data object is located in the aggregated archive file, the system serves the second data object from the system buffer storage instead of issuing further request to the multi-node replicated file system). 

Claim 2:
	Prahlad discloses:
add the aggregated read list to a work queue operated by the media agent, wherein the work queue comprises aggregated read lists for different deduplicated data files in the multi-node replicated file system; and from the work queue, issue parallel read requests to distinct data storage devices of the multi-node distributed file system to read substantially concurrently from the different deduplicated data files (see Prahlad [0404]-[0405][0462] → Prahlad discloses this limitation in that the system adds data object requests to queued jobs, wherein the system processes the queued jobs in a parallel process).  

Claim 3:
	Prahlad discloses:
wherein a plurality of other read requests issued by the media agent operate concurrently on distinct storage devices of the multi-node replicated file system, wherein each other read request is directed to a different deduplicated data file (see Prahlad [0094][0126]-[0137] and Fig. 2 → Prahlad discloses this limitation in that the system comprises a plurality of data object requested issued by the medial file system agents operated concurrently on distinct data storage devices, where each request is directed to a different data file).  

Claim 4:
	Prahlad discloses:
wherein a response time to one of the third read requests served from the cache storage area at the media agent is less than a corresponding response time of reading one of the second data segments from the multi-node replicated file system after receiving the one of the third read requests (see Prahlad [0061] → Prahlad discloses this limitation in that the system reduces the time and cost associated with data access or data search requests sent to remote cloud storage sites).  

Claim 5:
	Prahlad discloses:
wherein the metadata indexes are stored in the multi-node replicated file system (see Prahlad [0214]-[0217] and Fig. 4 → Prahlad discloses this limitation in that the metadata indexes are stored in a multi-node replicated cloud system). 

Claim 6:
	Prahlad discloses:
wherein the metadata indexes are stored at the media agent (see Prahlad [0094][0118]→ Prahlad discloses this limitation in that the metadata indexes are stored at storage computing devices with media file system agent).  

Claim 7:
	Prahlad discloses:
wherein the multi-node replicated file system operates in a cloud computing environment (see Prahlad Fig. 1 and Fig. 2 → Prahlad discloses this limitation in that the multi-node replicated file system operates in a cloud computing environment).  

Claim 8:
	Prahlad discloses:
wherein the first metadata index and the first deduplicated data file are part of a folder among a plurality of folders comprising deduplicated data at the multi-node replicated file system; wherein the first metadata index comprises a respective link to each of the first data segments of the first list stored in the first deduplicated data file, including a first link to the first data segment (see Prahlad [0209] and Fig. 8 → Prahlad discloses this limitation in that the first metadata index and the first container file contains deduplication data, wherein the first metadata index comprises a link to each of the first data object in the first container file (first data deduplication file)); and 
wherein a second metadata index in another folder comprises a second link to the first data segment in the first deduplicated data file (see Prahlad [0209] and Fig. 8 → Prahlad discloses this limitation in that the second metadata index in another folder comprises a second link to the first data object in the first container file).  

Claim 9:
	Prahlad discloses:
wherein the second link in the second metadata index represents a deduplicated first data segment (see Prahlad [0209][0210] and Fig. 8 → Prahlad discloses this limitation in that the second link in the second metadata index represent a deduplicated data object).  

Claim 10:
	Prahlad discloses:
wherein the first metadata index further comprises a link to a second data segment in a different folder (see Prahlad [0209][0210] and Fig. 8 → Prahlad discloses this limitation in that the system comprises a plurality of data chunk folders with one or more of metadata index comprising links to different data objects in different folders).  

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 12, 13, 14, 15, 16, 17 and 19 perform the same functions as Claims 2, 3, 4, 5, 6, 7, and 9 respectively.  Thus Mathur as modified discloses/teaches every element of Claims 12, 13, 14, 15, 16, 17 and 19 as indicated in the above rejection for Claims respectively Claims 2, 3, 4, 5, 6, 7, and 9. 

Claim 20:
	Prahlad discloses:
wherein the first read request and the third read requests are part of restoring the first backup copy from a deduplicated backup format at the multi- node replicated file system to a primary data format that is natively accessible to an application at a computing device that requested the first backup copy to be restored (see Prahlad [0439] → Prahlad discloses this limitation in that the system enables the data restoration employing native integration protocols to the cloud environment without the need for scripting or specialized vendor-specific gateway appliances).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al, in view of Dave et al, U.S. Patent Application Publication No. 20170060702.
Claim 18:
Prahlad discloses every element of Claim 11. 
Prahlad does not explicitly disclose:
wherein the multi-node replicated file system operates in a non-cloud computing environment.
However, Dave discloses:
wherein the multi-node replicated file system operates in a non-cloud computing environment (see Dave [0065] → Dave teaches this limitation in that the system comprises a file change replication clustering system can be operated in a cloud or non-cloud environment). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prahlad with the teachings of Dave for the purpose of efficient management of data replication among a plurality of computing nodes in a clustered file system to avoid data corruption in case of node failure, see Dave [0002][0003]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        09/02/2022